DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims amendments were discussed with Thomas Eschweiler on 11/05/2021.  It was discussed that and examiner’s amendment would be needed to correct the 112(a) issue along with clarifying the claim language and Applicant agreed to the proposed amendments.  The application has been amended as follows: 

22-24.	(Canceled).
31.	(Currently amended) A User Equipment (UE) apparatus including a computer-readable medium for storing instructions, that when executed by one or more processors of the UE, cause the UE to:
select a first number of Orthogonal Frequency-Division Multiplexing (OFDM) symbols over which transmission power of the UE is to be determined, the selecting including
selecting the first number of OFDM symbols as the number of symbols in a shortened Transmission Time Interval (sTTI) when the UE is configured to use sTTIs, and  
first number of OFDM symbols as the number of symbols in a subframe when the UE is not configured to use sTTIs;
determine a transmission power of the UE 
select a second number of OFDM symbols over which a power headroom value is to be derived;
derive [[a]] the power headroom value based on the determined UE transmission power over the second number of OFDM symbols, wherein the second number of OFDM symbols is configured by the UE; and  
control transmission of a power headroom report, that includes the power headroom value. 

32.	(Currently amended) The apparatus of claim 31, wherein, when the UE is configured to use sTTIs, the selected second number of OFDM symbols in deriving the power headroom value is two OFDM symbols. 

33.	(Currently amended) The apparatus of claim 31, wherein, when the UE is configured to use sTTIs, the selected second number of OFDM symbols in deriving the power headroom value is seven OFDM symbols. 



34. (Currently amended) An apparatus including User Equipment (UE) comprising:

	one or more processors to execute the program instructions to:
determine a transmission power of the UE over a first number of Orthogonal Frequency-Division Multiplexing (OFDM) symbols that is less than a number of OFDM symbols in a subframe
derive a power headroom value based on the determined UE transmission power over a second number of OFDM symbols, wherein the second number of OFDM symbols is configured by the UE; and  
transmit a power headroom report that includes the power headroom value. 

40. (Currently amended) The apparatus of claim 34, wherein the power headroom value is estimated over a UE configured number of two consecutive OFDM symbols. 

41. (Currently amended) The apparatus of claim 34, wherein the power headroom value is estimated over a UE configured number of seven consecutive OFDM symbols. 

43. (New) The apparatus of claim 31, wherein when the first number of OFDM symbols and the second number of OFDM symbols is the same number. 



Allowable Subject Matter
Claims 31-34, 40-41, and 43-44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and Applicants remarks and pre-appeal brief filed on 9/17/2021 have been fully considered, and these remarks, along with the examiner’s amendment, have overcome the submitted prior art. The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, determining a transmission power over a first number of OFDM symbols and based on the transmission power, derive a power headroom value over a second number of symbols where the second number of symbols is configured by the UE, as substantially described in independent claims 31 and 34.  
These limitations, in combination with the remaining limitations of claims 31 and 34, are not taught nor suggested by the prior art of record. Claims 32-33, 40-41, and 43-44 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474